IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS

                                        NO. WR-11,686-06


                           IN RE LONNIE RAY NORMAN, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 342034-E IN THE 228TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. Relator filed an application for a writ of habeas corpus in

the 228th District Court of Harris County on May 30, 2017. The District Court entered an order

designating issues on July 24, 2017. More than 180 days has passed since the date the State received

the application on July 17, 2017, and the application has not been timely forwarded to this Court as

mandated by Texas Rule of Appellate Procedure 73.4(b)(5).

       Respondent, the District Clerk of Harris County, is ordered to file a response, which may be

made by submitting the record on such habeas corpus application, submitting proof of the date of
receipt by the State showing 180 days has not yet elapsed, or stating that Relator has not filed an

application for a writ of habeas corpus in Harris County. This application for leave to file a writ of

mandamus shall be held in abeyance until Respondent has submitted the appropriate response. Such

response shall be submitted within 30 days of the date of this order.



Filed: April 4, 2018
Do not publish